108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert R. PARKER, Jr., Plaintiff-Appellant,v.Betty J. REYNOLDS, in her individual and representativecapacity;  Oregon Government Ethics Commission,Defendants-Appellees.
No. 96-35810.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Robert R. Parker, Jr. appeals pro se the district court's order denying his motion, brought pursuant to Fed.R.Civ.P. 60(b)(4), to vacate the judgment entered against him and to reinstate the complaint in his civil rights action against the Oregon Government Ethics Commission and its former Executive Director, Betty J. Reynolds.


3
We agree with the district court that the motion should be considered as having been brought pursuant to Rule 60(b)(3), which allows a judgment to be set aside because of an adverse party's misconduct, and that having been filed more than a year after entry of judgment, is untimely.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Parker's motion to disqualify Circuit Judges Beezer, Kozinski, and Kleinfeld is denied as moot